SPRAGUE, District Judge,
held that the respondents had broken their contract in failing to furnish a cargo; that the libellant’s obligation to invest the vessel’s funds in the purchase of a cargo, was not broken by his failure to do so, unless there was salt at Buen Ayre to be purchased; or, in other words, that by the proper construction of the charter-party, the respondents were to be regarded as taking the risk of there being salt at Buen Ayre. That the libellant was not bound to remain at Buen Ayre longer than he did, unless there was some ground to expect that a cargo might be procured by longer delay, and that from the evidence in this case, it was apparent that longer delay would have been useless; that if cargo of any kind could have been obtained at Buen Ayre, to be brought to Boston as freight, the libel-lant would have been bound to take it, that the proceeds might diminish the damages, for which the respondents were liable; but that he was not bound to purchase a cargo on his own risk, or to go to Curagoa, or any other port, in pursuit of business, and thus by a deviation, endanger his insurance.
Decree for the libellant, for $1,296.61.
This decision was affirmed, upon appeal to the circuit court. [Clarke v. Crabtree, Case No. 2,847.] See Bailey v. Damon, 3 Gray, 92; Wilson v. Hicks, 40 Eng. Law & Eq. 511.